Penelope




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 17, 2014

                                        No. 04-13-00903-CV

                         John Edward SOTO II, a.k.a, Jonathan Herrasti,
                                        Appellant

                                                  v.

                                        Penelope Jo SOTO,
                                             Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00460
                          Honorable Karen H. Pozza, Judge Presiding

                                           ORDER
        Appellant’s brief was originally due April 3, 2014. We granted appellant an extension
until June 3, 2014, to file his brief. Neither the brief nor a motion for extension of time has been
filed.

         We, therefore, ORDER appellant to file, on or before July 1, 2014, his appellant’s brief
and a written response reasonably explaining (1) his failure to timely file the brief and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss this appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court